Exhibit 10(p)

HUDSON UNITED BANCORP
2002 STOCK OPTION PLAN

ARTICLE I.  PURPOSE

               The purposes of the 2002 Stock Option Plan are (i) to attract and
retain highly-qualified executives, (ii) to align executive and stockholder
long-term interests by creating a direct link between executive compensation and
stockholder return, (iii) to enable executives of Hudson United Bancorp (the
“Corporation”) to develop and maintain stock ownership positions in the
Corporation, and (iv) to provide incentives to such executives to contribute to
the success of the Corporation.  To achieve these objectives, the Plan provides
for the granting of “incentive stock options” within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended, and nonqualified stock
options.

ARTICLE II.  DEFINITIONS

               Whenever the following terms are used in this Plan, they shall
have the meaning specified below:

               “Affiliate” shall mean the Corporation, a Subsidiary, or any
employee benefit plan established or maintained by the Corporation or a
Subsidiary.

               “Board” shall mean the Board of Directors of the Corporation.

               “Cause” shall mean (i) the conviction of the Participant of a
felony by a court of competent jurisdiction, (ii) the indictment of the
Participant by a state or Federal grand jury of competent jurisdiction for
embezzlement or misappropriation of funds of the Corporation or for any act of
dishonesty or lack of fidelity towards the Corporation, (iii) the written
confession by the Participant of any act of dishonesty towards the Corporation
or any embezzlement or misappropriation of the Corporation’s funds, or (iv) the
willful or gross neglect of the duties for which the Participant was
responsible; all as the Committee, in its sole discretion, may determine.

               “Change in Control” shall mean the occurrence of one or more of
the following events: (i) the Corporation acquires actual knowledge that any
person (as such term is used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act) other than an Affiliate is or becomes the beneficial owner (as defined in
Rule 13d-3 of the Exchange Act) directly or indirectly, of securities of the
Corporation representing 10% or more of the combined voting power of the
Corporation’s then outstanding securities, (ii) the first purchase of Common
Stock pursuant to a tender or exchange offer (other than a tender or exchange
offer made by an Affiliate), (iii) the approval by the Corporation’s
stockholders of (a) a merger or consolidation of the Corporation with or into
another corporation (other than a merger or consolidation in which the
Corporation is the surviving corporation and which does not result in any
reclassification or reorganization of the Corporation’s then outstanding shares
of Common Stock or a change in the Corporation’s directors, other than the
addition of not more than three directors), (b) a sale or disposition of all or
substantially all of the Corporation’s assets, or (c) a plan of liquidation or
dissolution of the Corporation, (iv) during any period of two consecutive
calendar years, individuals who at the beginning of such period constitute the
Board of Directors of the Corporation cease for any reason to constitute at
least two-thirds thereof, unless the election or nomination for the election by
the Corporation’s stockholders of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period, or (v) a sale of (a) Common Stock of the Corporation if
after such sale any person (as defined above) other than an Affiliate owns a
majority of the Corporation’s Common Stock or (b) all or substantially all of
the Corporation’s assets (other than in the ordinary course of business). 
Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of clause (i) above if a person is or becomes the
beneficial owner, directly or indirectly, of more than 10% but less than 25% of
the combined voting power of the Corporation’s then outstanding securities if
the acquisition of all voting securities in excess of 10% was approved in
advance by two-thirds of the directors then in office.



--------------------------------------------------------------------------------

               “Code” shall mean the Internal Revenue Code of 1986, as now in
effect or as hereafter amended.  (All citations to sections of the Code are to
such sections as they may from time to time be amended or renumbered.).

               “Committee” shall mean the committee consisting of at least three
(3) directors of the Corporation appointed by the Board to administer the Plan
pursuant to the provisions of Article III of the Plan.

               “Common Stock” or “Stock” shall mean the common stock of the
Corporation, no par value.

               “Disability” shall mean permanent and total disability within the
meaning of Section 105(d)(4) of the Code.

               “Employee” shall mean a common law employee (as defined in
accordance with the regulations and Revenue Rulings then applicable under
Section 3401(c) of the Code) of an Affiliate.

               “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

               “Incentive Option” shall mean an Option whose terms satisfy the
requirements imposed by Section 422 of the Code and which is intended by the
Committee to be treated as an Incentive Option.

               “Non-qualified Option” shall mean either (i) any Option which,
when granted, is not an Incentive Option, and (ii) an Incentive Option which,
subsequent to its grant, ceases to qualify as an Incentive Option because of a
failure to satisfy the requirements of Section 422(b) of the Code.

               “Option” shall mean a right to purchase Common Stock which is
awarded in accordance with the terms of this Plan.

               “Participant” shall mean an Employee who has been granted an
Option under the Plan.

               “Plan” shall mean the Hudson United Bancorp 2002 Stock Option
Plan, as such plan may be amended from time to time.

               “Retirement” shall mean any normal or early retirement by a
Participant pursuant to the terms of any pension plan or policy of the
Corporation or any Subsidiary which is applicable to such Participant at the
time of his or her Termination of Service.

               “Secretary” shall mean the corporate secretary of the
Corporation.

               “Securities Act” shall mean the Securities Act of 1933.

               “Shares” shall mean shares of Common Stock.

               “Subsidiary(ies)” shall mean any corporation or other legal
entity, domestic or foreign, more than 50% of the voting power of which is owned
or controlled, directly or indirectly by the Corporation.

               “Terminate (Termination of) Service (or Termination)” shall mean
the time at which the Participant ceases to provide services to the Corporation
as an employee, but shall not include a lapse in providing services which the
Committee determines to be a temporary leave of absence.

ARTICLE III.  ADMINISTRATION

               The Plan shall be administered by a committee (the “Committee”)
selected by the Board from among its members, which shall consist of not less
than three members, each of whom must be both (i) a “disinterested person”
within the meaning of the rules promulgated under Section 16(b) of the Exchange
Act, and (ii) an “outside director” within the meaning of Section 162(m) of the
Code.  The Committee shall hold meetings at

1



--------------------------------------------------------------------------------

such times as may be necessary for the proper administration of the Plan and
shall keep minutes of its meetings.  A majority of the Committee shall
constitute a quorum and a majority of the quorum may authorize any action.

               Subject to the provisions of the Plan, the Committee shall have
sole authority, in its absolute discretion: (i) to determine which of the
eligible Employees of the Corporation shall be granted Options; (ii) to grant
Options; (iii) to determine the times when Options may be granted and the number
of Shares that may be purchased pursuant to such Options; (iv) to determine the
exercise price of the Shares subject to each Option, which price shall be not
less than the minimum specified in Section 6.1; (v) to determine the time or
times when each Option becomes exercisable, the duration of the exercise period,
and any other restrictions on the exercise of Options issued hereunder; (vi) to
prescribe the form or forms of the Option agreements under the Plan; (vii) to
determine the circumstances under which the time for exercising Options should
be accelerated and to accelerate the time for exercising outstanding Options;
(viii) to determine the duration and purposes for leaves of absence which may be
granted to a Participant without constituting a Termination of Service for
purposes of the Plan;  (ix) to adopt, amend and rescind such rules and
regulations as, in its opinion, may be advisable in the administration of the
Plan; and (x) to construe and interpret the Plan, the rules and regulations and
the Option agreements under the Plan, and to make all other determinations
deemed necessary or advisable for the administration of the Plan; provided,
however, that with respect to those eligible Employees who are not “officers” of
the Corporation, within the meaning of Section 16(b) of the Exchange Act, the
Committee may delegate to any person or persons (“Subcommittee”) all or any part
of its authority as set forth in (i) through (x) above.  All references in the
Plan to the powers of a Subcommittee to act for the Committee shall be
applicable only to the extent consistent with the forgoing provision and only to
the extend consistent with the powers which have actually been delegated to it. 
All decisions, determinations and interpretations of the Committee, or
Subcommittee, to the extent consistent with such delegation, shall be final and
binding.

ARTICLE IV.  SHARES SUBJECT TO PLAN

               The maximum number of Shares that may be made subject to Options
granted pursuant to the Plan is 1,250,000 (or the number and kind of Shares or
other securities which are substituted for those Shares or to which those Shares
are adjusted pursuant to the provisions of Article VIII of the Plan).  The
maximum number of Shares with respect to which Options may be granted to any one
person during the term of the plan shall not exceed 400,000 (or the number and
kind of Shares or other securities which are substituted for those Shares or to
which those Shares are adjusted pursuant to the provisions of Article VIII of
the Plan).  The Corporation shall reserve such number of Shares for the purposes
of the Plan out of its authorized but unissued shares, or out of Shares held in
the Corporation’s treasury, or partly out of each, as shall be determined by the
Board.  No fractional Shares shall be issued with respect to Options granted
under the Plan.  Once this Plan is approved by Shareholders in accordance with
Article XIII, no further Options shall be awarded by the Corporation under the
Corporation’s 1995 or 1999 Stock Option Plans.

               In the event that any outstanding Option under the Plan for any
reason expires, is terminated, forfeited or is cancelled prior to the expiration
date of the Plan, the Shares called for by the unexercised portion of such
Option shall again be subject to an Option under the Plan.

ARTICLE V.  ELIGIBILITY FOR AWARD OF OPTIONS

               The Committee may designate any officer of the Corporation, any
group or divisional officer, and any other key Employee of the Corporation or a
Subsidiary as eligible to receive Options under the Plan.  Non-employee
directors shall not be eligible to participate in the Plan.

ARTICLE VI.  GRANT OF OPTIONS

               The Committee (or Subcommittee) may, in its sole discretion,
grant Options to such officers and key Employees of the Corporation or a
Subsidiary as it determines appropriate consistent with Article V.  Options
shall be evidenced by Option agreements (which need not be identical) in such
forms as the Committee may from time to time approve.

2



--------------------------------------------------------------------------------

               Option agreements shall conform to the terms and conditions of
the Plan.  Such agreements may provide that the grant of any Option under the
Plan, or that Stock acquired pursuant to the exercise of any Option, shall be
subject to such other conditions (whether or not applicable to the Option or
Stock received by any other optionee) as the Committee determines appropriate,
including, without limitation, provisions conditioning exercise upon the
occurrence of certain events or performance or the passage of time, provisions
to assist the optionee in financing the purchase of Stock through the exercise
of Options, provisions for forfeiture, or restrictions on resale or other
disposition, of shares acquired under the Plan, provisions giving the
Corporation the right to repurchase shares acquired under the Plan in the event
the Participant elects to dispose of such shares, and provisions to comply with
federal and state securities laws and federal and state income tax and other
payroll tax withholding requirements.  Options granted under this Plan which are
intended to qualify as Incentive Options shall be specifically designated as
such in the Option agreement.

               6.1.  OPTION PRICE.  The exercise price for each Option granted
under the Plan shall be determined by the Committee or Subcommittee; provided,
however, that it shall not be less than the fair market value of the Stock on
the date of grant.  The fair market value shall be deemed for all purposes of
the Plan to be the mean between the highest and lowest sale prices reported as
having occurred on any national stock exchange with which the Stock may be
listed and traded on the date chosen to determine such fair market value, or, if
there are no such sales on that date, then on the last preceding date on which
such a sale was reported.  If the Stock is not listed on any exchange but the
Stock is quoted on the National Market System of the National Association of
Securities Dealers Automated Quotation (NASDAQ) System on a last sale basis,
then the fair market value of the Stock shall be deemed to be the mean between
the high and low price reported on the date of grant.  If the Stock is not
quoted on the NASDAQ on a last sale basis, then the fair market value of the
Stock shall mean the amount determined by the Board to be the fair market value
based upon a good faith attempt to value the Stock accurately and computed in
accordance with applicable regulations of the Internal Revenue Service.

               6.2.  EXERCISABILITY AND TERMS OF OPTIONS.  The Committee or
Subcommittee shall determine the dates after which Options may be exercised, in
whole or in part, and may establish a vesting schedule that must be satisfied
before Options may be exercised; provided, however, that no Option may be
exercisable within six months of the date it is granted.  If an Option is
exercisable in installments, installments which are exercisable and not
exercised shall remain exercisable.

               Subject to Section 6.7 in the case of Incentive Options, all
Options shall have a term of no more than ten years from the date of grant;
provided, however, that upon the Termination of Service of a Participant,
Options that have not become exercisable before the date the Participant
Terminates Service shall be forfeited and terminated immediately.  Without
limiting the foregoing, no Option shall be exercisable after the date of
termination, if the Termination of Service is by the Corporation or any
Subsidiary for Cause.

               If a Participant shall Terminate Service by reason of his death
or Disability, all vested Options held by such Participant may be exercised by
the Participant, his estate or beneficiary, or his representative, as the case
may be, for a period of six months from the date of such Termination, or until
the expiration of the stated term of such Option, whichever period is shorter. 
If a Participant shall Terminate Service by reason of Retirement, voluntary
resignation or dismissal without Cause, all vested Options held by such
Participant may be exercised for a period of sixty (60) days from the date of
Termination or until the expiration of the stated term of such Option, whichever
period is shorter.

               In the event of a Change In Control, any Option granted under the
Plan to a Participant which has not, as of the date of the Change In Control,
become exercisable, shall become fully exercisable.

               6.3.  NON-TRANSFERABILITY OF OPTION RIGHTS.  No Option shall be
transferable except by will or the laws of descent and distribution, and then
shall be limited by Section 6.2.  During the lifetime of the Participant, the
Option shall be exercisable only by him.  Notwithstanding anything to the
contrary in this Plan, the Committee may, in its discretion, authorize all or a
portion of any Non-qualified Options heretofore granted or hereafter to be
granted to a Participant to permit a transfer without value or for value (i.e.,
a sale) by such Participant to Family Members, provided that (i) the Option
agreement pursuant to which such Options are granted or an amendment permitting
transferability is approved by the Committee, and expressly provides for
transferability in a manner consistent with this Section, and (ii) subsequent
transfers of transferred Options are prohibited except by

3



--------------------------------------------------------------------------------

will or the laws of descent and distribution.  As used herein, the term “Family
Member” means any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity, including a
family limited partnership or limited liability company in which these persons
(or the Participant) own more than fifty percent of the voting interests. 

               Following transfer, any such Options shall continue to be subject
to the same terms and conditions as were applicable immediately prior to
transfer.  Provisions in the Plan and the Option agreement applicable to an
option held by a Participant upon termination of such Participant’s employment
for any reason (including death or disability) shall be equally applicable to
such options when held by a transferee.  In any permitted transfer for value,
the transferee shall acknowledge in writing to the Company that the shares to be
received upon exercise of the Option will not be registered under the federal or
state securities laws and may not be resold except pursuant to an applicable
exemption.  The following transactions shall not be considered transfers for
value: (i) a transfer under a domestic relations order in settlement of marital
property rights; and (ii) a transfer to an entity in which more than fifty
percent of the voting interests are owned by Family Members (or the Optionee) in
exchange for an interest in that entity.

               6.4.  NO OBLIGATION TO EXERCISE OPTION.  The grant of an Option
shall impose no obligation on the Participant to exercise such Option.

               6.5.  CANCELLATION OF OPTIONS.  The Committee (or Subcommittee),
in its discretion, may, with the consent of any Participant, cancel any
outstanding Option.

               6.6.  NO RIGHTS AS A STOCKHOLDER.  A Participant or a transferee
of an Option shall have no rights as a stockholder with respect to any Share
covered by his Option until he shall have become the holder of record of such
Share, and he shall not be entitled to any dividends or distributions or other
rights in respect of such Share for which the record date is prior to the date
on which be shall have become the holder of record thereof.

               6.7.  SPECIAL PROVISIONS APPLICABLE TO INCENTIVE OPTIONS.  To the
extent the aggregate fair market value (determined as of the time the Option is
granted) of the Stock with respect to which any Options granted hereunder which
are intended to be Incentive Options may be exercisable for the first time by
the Participant in any calendar year (under this Plan or any other stock option
plan of the Corporation or any parent or Subsidiary thereof) exceeds $100,000,
such Options shall not be considered Incentive Options.

               No Incentive Option may be granted to an individual who, at the
time the Option is granted, owns directly, or indirectly within the meaning of
Section 424(d) of the Code, stock possessing more than 10 percent of the total
combined voting power of all classes of stock of the Corporation or of any
parent or Subsidiary thereof, unless such Option (i) has an Option price of at
least 110 percent of the fair market value of the Stock on the date of the grant
of such option and (ii) cannot be exercised more than five years after the date
it is granted.

               Each Participant who receives an Incentive Option must agree to
notify the Corporation in writing immediately after the Participant makes a
disqualifying disposition of any Stock acquired pursuant to the exercise of an
Incentive Option.  A disqualifying disposition is any disposition (including any
sale) of such Stock before the later of (i) two years after the date the
optionee was granted the Incentive Option or (ii) one year after the date the
Participant acquired Stock by exercising the Incentive Option.  Any transfer of
ownership to a broker or nominee shall be deemed to be a disposition unless the
Participant provides proof satisfactory to the Committee of his continued
beneficial ownership of the Stock.

               Any other provision of the Plan to the contrary notwithstanding,
no Incentive Option shall be granted after the date which is ten years from the
date this Plan is adopted, or the date the Plan is approved by the stockholders,
whichever is earlier.

4



--------------------------------------------------------------------------------

ARTICLE VII.  EXERCISE OF OPTION

               Any Option may be exercised in whole or in part at any time
subsequent to such Option becoming exercisable during the term of such Option;
provided, however, that each partial exercise shall be for whole Shares only. 
Each Option, or any exercisable portion thereof, may only be exercised by
delivery to the Secretary or his office of (i) notice in writing signed by the
Participant (or other person then entitled to exercise such Option) that such
Option, or a specified portion thereof, is being exercised;  (ii) payment in
full for the purchased Shares (as specified in Section 7.2 below); (iii) such
representations and documents as are necessary or advisable to effect compliance
with all applicable provisions of Federal or state securities laws or
regulations;  (iv) in the event that the Option or portion thereof shall be
exercised pursuant to Section 6.3 by any person or persons other than the
Participant, appropriate proof of the right of such person or persons to
exercise the Option or portion thereof; and  (v) full payment to the Corporation
of all amounts which, under federal or state law, it is required to withhold
upon exercise of the Option.

               7.1.  SHARE CERTIFICATES.  Upon receiving notice and payment, the
Corporation will cause to be delivered to the Participant, as soon as
practicable, a certificate in the Participant’s name for the Shares purchased. 
The Shares issuable and deliverable upon the exercise of a Stock Option shall be
fully paid and non-assessable.  The Corporation shall not be required to issue
or deliver any certificate or certificates for Shares purchased upon the
complete or partial exercise of the Stock Option prior to fulfillment of (i) the
completion of any registration or other qualification of such Shares under any
federal or state law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental regulatory body which may be
necessary or advisable and (ii) the obtaining of any approval or other clearance
from any federal or state governmental agency which may be necessary or
advisable.

               7.2.  PAYMENT FOR SHARES.  Payment for Shares purchased under an
Option granted hereunder shall be made in full upon exercise of the Option, by
certified or bank cashier’s check payable to the order of the Corporation or,
unless otherwise prohibited by the terms of an Option agreement, by one or more
of the following:  (i) in the form of unrestricted Shares already owned by the
Participant based in any such instance on the fair market value of the
unrestricted Shares on the date the Option is exercised; provided, however,
that, in the case of an Incentive Option, the right to make a payment in the
form of already owned Shares may be authorized only at the time the Option is
granted; (ii) by delivering a properly executed exercise notice to the
Corporation, together with a copy of irrevocable instructions to a broker to
deliver promptly to the Corporation the amount of sale or loan proceeds to pay
the purchase price; (iii) by a combination thereof, in each case in the manner
provided in the Option agreement; or (iv) by any other means acceptable to the
Corporation.  To facilitate the foregoing, the Corporation may enter into
agreements for coordinated procedures with one or more brokerage firms.  To the
extent the Option exercise price may be paid in Shares as provided above, Shares
delivered by the Participant may be (i) Shares which were received by the
Participant upon exercise of one or more Incentive Options, but only if such
Shares have been held by the Participant for at least the greater of (a) two
years from the date the Incentive Options were granted or (b) one year after the
transfer of Shares to the Participant, or (ii) Shares which were received by the
Participant upon exercise of one or more Non-qualified Options, but only if such
Shares have been held by the Participant for at least six months.

               7.3.  SHARE WITHHOLDING.  The Committee shall require that a
Participant pay to the Corporation, at the time of exercise of a Nonqualified
Option, such amount as the Committee deems necessary to satisfy the
Corporation’s obligation to withhold federal or state income or other taxes
incurred by reason of the exercise or the transfer of Shares thereupon.  A
Participant may satisfy such withholding requirements by having the Corporation
withhold from the number of Shares otherwise issuable upon exercise of the
Option that number of shares having an aggregate fair market value on the date
of exercise equal to the minimum amount required by law to be withheld;
provided, however, that in the case of an exercise by a Participant subject to
Section 16(b) of the Exchange Act, the Participant must (i) exercise the Option
during the period beginning on the third business day following the date of
release to the press of the quarterly or annual summary of earnings for the
Corporation, and ending on the twelfth business day following such date, or (ii)
irrevocably elect to utilize Share withholding at least six months prior to the
date of exercise.

5



--------------------------------------------------------------------------------

ARTICLE VIII.  ADJUSTMENT FOR RECAPITALIZATION, ETC.

               The aggregate number of Shares which may be purchased pursuant to
Options granted, the number of Shares covered by each outstanding Option, and
the price per share thereof in each such Option shall be appropriately adjusted
for any increase or decrease in the number of outstanding Shares resulting from
a stock split or other subdivision or consolidation of Shares or for other
capital adjustments or payments of stock dividends or distributions, other
increases or decreases in the outstanding Shares effected without receipt of
consideration by the Corporation, or reorganization, merger or consolidation, or
other similar change affecting the Shares.

               Such adjustment to an Option shall be made without a change to
the total price applicable to the unexercised portion of the Option (except for
any change in the aggregate price resulting from rounding-off of Share
quantities or prices).  Any such adjustment made by the Committee shall be final
and binding upon all Participants, the Corporation, their representatives, and
all other interested persons.  No fractional Shares shall be issued as a result
of such adjustment.

               In the event of a Change in Control involving (i) the liquidation
or dissolution of the Corporation, (ii) a merger or consolidation in which the
Corporation is not the surviving corporation or (iii) the sale or disposition of
all or substantially all of the Corporation’s assets, provision shall be made in
connection with such transaction for the assumption of Options theretofore
granted under the Plan, or the substitution for such Options of new options of
the successor corporation, with appropriate adjustment as to the number and kind
of Shares and the purchase price for Shares thereunder, or, in the discretion of
the Committee, the Plan and the Options issued hereunder shall terminate on the
effective date of such transaction if appropriate provision is made for payment
to the Participant of an amount in cash equal to the fair market value of the
Options less the exercise price for such Options.

ARTICLE IX.  GOVERNMENT REGULATIONS AND
REGISTRATION OF SHARES

               The Plan, and the grant and exercise of Options thereunder, and
the Corporation’s obligation to sell and deliver stock under such Options, shall
be subject to all applicable federal and state laws, rules and regulations and
to such approvals by any regulatory or governmental agency as may be required.

               Each Option is subject to the requirement that if, at any time,
the Committee determines, in its absolute discretion, that the listing,
registration or qualification of Shares issuable pursuant to the Plan is
required by any securities exchange or NASDAQ or under any state or federal law,
or the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance of Shares, no
Shares shall be issued, in whole or in part, unless such listing, registration,
qualification, consent or approval has been effected or obtained, free of any
conditions not acceptable to the Committee.  The Corporation shall not be
deemed, by reason of the granting of any Option, to have any obligation to
register the Shares subject to such Option under the Securities Act or to
maintain in effect any registration of such Shares which may be made at any time
under the Securities Act.

               Unless a registration statement under the Securities Act and the
applicable rules and regulations thereunder is then in effect with respect to
Shares issued upon exercise of any Option (which registration shall not be
required), the Corporation shall require that the offer and sale of such shares
be exempt from the registration provisions of said Act.  In furtherance of such
exemption, the Corporation may require, as a condition precedent to the exercise
of any Option, that the person exercising the Option give to the Corporation
written representation and undertaking, satisfactory in form and substance to
the Corporation, that he is acquiring the Shares for his own account for
investment and not with a view to the distribution or resale thereof and
otherwise establish to the Corporation’s satisfaction that the offer or sale of
the Shares issuable upon exercise of the Option will not constitute or result in
any breach or violation of the Securities Act or any similar state act or
statute or any rules or regulations thereunder.  In the event a Registration
Statement under the Securities Act is not then in effect with respect to the
Shares issued upon exercise of an Option, the Corporation shall place upon any
stock certificate an appropriate legend referring to the restrictions on
disposition under the Act.

               The Corporation is relieved from any liability for the
non-issuance or non-transfer or any delay in issuance or transfer of any Shares
subject to Options under the Plan which results from the inability of the

6



--------------------------------------------------------------------------------

Corporation to obtain, or in any delay in obtaining, from any regulatory body
having jurisdiction, all requisite authority to issue or transfer Shares upon
exercise of the Options under the Plan if counsel for the Corporation deems such
authority necessary for lawful issuance or transfer of any such Shares. 
Appropriate legends may be placed on the stock certificates evidencing Shares
issued upon exercise of Options to reflect such transfer restrictions.

ARTICLE X.  OTHER PROVISIONS

               The validity, interpretation and administration of the Plan and
any rules, regulations, determinations or decisions made thereunder, and the
rights of any and all persons having or claiming to have any interest therein or
thereunder, shall be determined exclusively in accordance with the laws of the
State of New Jersey.

               As used herein, the masculine gender shall include the feminine
gender.

               The headings in the Plan are for reference purposes only and
shall not affect the meaning or interpretation of the Plan.

               All notices or other communications made or given pursuant to
this Plan shall be in writing and shall be sufficiently made or given if
hand-delivered or mailed by certified mail, addressed to any Participant at the
address contained in the records of the Corporation or to the Corporation at its
principal office.

               The proceeds received from the sale of Shares pursuant to the
Plan shall be used for general corporate purposes.

               Nothing in the Plan or in any Option granted hereunder shall
confer on any Participant or eligible Employee any right to continue in the
employ of the Corporation or any of its Subsidiaries, or to interfere in any way
with the right of the Corporation or any of its Subsidiaries to terminate such
Participant’s or Employee’s employment at any time.

               The Plan is intended to comply with Rule 16b-3 promulgated under
the Exchange Act, and the Committee shall interpret and administer the
provisions of the Plan or any Option in a manner consistent therewith.  Any
provisions inconsistent with such Rule shall be inoperative and shall not affect
the validity of the Plan.

               All expenses and costs incurred in connection with the operation
of the Plan shall be borne by the Corporation.

               The adoption of this Plan shall not affect any other compensation
or incentive plans in effect for the Corporation.  Nothing in this Plan shall be
construed to limit the right of the Corporation (i) to establish, alter or
terminate any other forms of incentives, benefits or compensation for Employees
of the Corporation, including, without limitation, conditioning the right to
receive other incentives, benefits or compensation on an Employee not
participating in this Plan; or (ii) to grant or assume options otherwise than
under this Plan in connection with any proper corporate purpose, including,
without limitation, the grant or assumption of stock options in connection with
the acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock, or assets of any corporation, firm or association.

               Participants shall have no rights as shareholders unless and
until certificates for Shares are registered in their names in satisfaction of a
properly exercised Option.

               If the Committee or Subcommittee shall find that any person to
whom any amount is payable under the Plan is unable to care for his affairs
because of illness or accident, or is a minor, or has died, then any payment due
to such person or his estate (unless a prior claim therefore has been made by a
duly appointed legal representative), may, if the Committee or Subcommittee so
directs the Corporation, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee

7



--------------------------------------------------------------------------------

to be a proper recipient on behalf of such person otherwise entitled to
payment.  Any such payment shall be a complete discharge of the liability of the
Committee and the Corporation therefore.

ARTICLE XI.  EFFECTIVE DATE AND EXPIRATION DATE OF PLAN

               The Plan was approved by the Board on February 20, 2002 and is
subject to approval by the stockholders of the Corporation in a manner which
complies with Section 422 of the Code and applicable national stock exchange
listing rules.  The expiration date of the Plan, after which no Option may be
granted hereunder, shall be February 20, 2012, provided the Plan is approved by
shareholders at the Annual Meeting on April 17, 2002.

ARTICLE XII.  AMENDMENT OR DISCONTINUANCE OF PLAN

               The Board may, without the consent of the Corporation’s
stockholders or Participants under the Plan, at any time terminate the Plan
entirely, and at any time or from time to time amend or modify the Plan,
provided that no such action shall adversely affect Options theretofore granted
hereunder without the Participant’s consent, and provided further that no such
action by the Board, without approval of the stockholders, may (i) increase the
total number of Shares which may be purchased or acquired pursuant to Options
granted under the Plan, either in the aggregate or for any Participant or
eligible Employee, except as contemplated in Article VIII; (ii) expand the class
of employees eligible to receive Options under the Plan; (iii) decrease the
minimum Option price; or (iv) extend the maximum term of Options granted
hereunder.

               No amendment or modification may become effective if it would
cause the Plan to fail to meet the applicable requirements of Rule 16b-3. 
Notwithstanding anything herein to the contrary, no provision of the Plan shall
be amended more than once in any six month period, other than to comport with
changes in the Code, the Exchange Act or the rules thereunder.

ARTICLE XIII.  SHAREHOLDER APPROVAL

               Anything in the Plan to the contrary notwithstanding, the grant
of Options hereunder shall be of no force or effect, and no Option granted
hereunder shall vest or become exercisable in any respect, unless and until the
Plan is approved by the affirmative vote of a majority of the votes cast at a
meeting a shareholders of the Corporation within 12 months after the plan is
adopted by the Board.

8